  Case 18-15243         Doc 35     Filed 10/15/18 Entered 10/15/18 09:27:23              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-15243
         DEANDREA S ANDERSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/25/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/13/2018.

         6) Number of months from filing to last payment: 2.

         7) Number of months case was pending: 5.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-15243       Doc 35       Filed 10/15/18 Entered 10/15/18 09:27:23                   Desc Main
                                     Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                  $600.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                     $600.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $0.00
    Court Costs                                                           $0.00
    Trustee Expenses & Compensation                                      $28.80
    Other                                                                 $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                     $28.80

Attorney fees paid and disclosed by debtor:                 $150.00


Scheduled Creditors:
Creditor                                      Claim         Claim         Claim        Principal        Int.
Name                                Class   Scheduled      Asserted      Allowed         Paid           Paid
ACCESS CREDIT                   Unsecured           0.00           NA            NA            0.00         0.00
ANTERO CAPITAL LLC              Unsecured            NA       1,438.05      1,438.05           0.00         0.00
CAPITAL ONE NA                  Unsecured          90.00         90.88         90.88           0.00         0.00
CHENAL MRI                      Unsecured      3,100.00            NA            NA            0.00         0.00
COMCAST                         Unsecured         165.00           NA            NA            0.00         0.00
COMENITY CAPITAL BANK           Unsecured          78.00           NA            NA            0.00         0.00
Credit Control                  Unsecured           0.00           NA            NA            0.00         0.00
DARYL TALLEY                    Unsecured      1,500.00            NA            NA            0.00         0.00
Fed Loan Serv                   Unsecured           0.00           NA            NA            0.00         0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         756.00        565.36        565.36           0.00         0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured            NA         124.30        124.30           0.00         0.00
KAY JEWELERS                    Unsecured      3,500.00            NA            NA            0.00         0.00
LITTLE ROCK ER DRS GRP          Unsecured         351.00           NA            NA            0.00         0.00
LVNV FUNDING                    Unsecured            NA         502.50        502.50           0.00         0.00
MEMS                            Unsecured         855.00           NA            NA            0.00         0.00
NORTH LITTLE ROCK EMERGENCY     Unsecured         576.00           NA            NA            0.00         0.00
PCM                             Unsecured           0.00           NA            NA            0.00         0.00
PYOD LLC                        Unsecured            NA       1,168.42      1,168.42           0.00         0.00
QUANTUM3 GROUP LLC              Unsecured      6,800.00            NA            NA            0.00         0.00
QUANTUM3 GROUP LLC              Secured       20,200.00     18,699.20      20,200.00        380.80          0.00
RADIOLOGY CONSULTANTS           Unsecured      1,020.00            NA            NA            0.00         0.00
SANTANDER CONSUMER USA          Unsecured      3,625.00            NA            NA            0.00         0.00
SHERWOOD FAMILY MED CTR         Unsecured          50.00           NA            NA            0.00         0.00
SPEEDYRAPID CASH                Unsecured            NA         465.03        465.03           0.00         0.00
TOYOTA MOTOR CREDIT CO          Secured       12,875.00     18,866.74      12,875.00        190.40          0.00
WEST SUBURBAN HEALTH CARE       Unsecured      3,000.00            NA            NA            0.00         0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-15243         Doc 35      Filed 10/15/18 Entered 10/15/18 09:27:23                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                           $33,075.00            $571.20              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $33,075.00            $571.20              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $4,354.54                $0.00            $0.00


Disbursements:

         Expenses of Administration                                $28.80
         Disbursements to Creditors                               $571.20

TOTAL DISBURSEMENTS :                                                                          $600.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/15/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
